  Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 1 of 19 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION
                                                   §
 PEREGRIN LICENSING LLC,                           §
                                                   §    Case No.
                            Plaintiff,             §
                                                   §    JURY TRIAL DEMANDED
            v.                                     §
                                                   §
 BANK OF AMERICA CORPORATION,
                                                   §
                            Defendant.             §
                                                   §
                                                   §


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Peregrin Licensing LLC (“Peregrin” or “Plaintiff”) files this Complaint against

Defendant Bank of America Corporation (“Bank of America” or “Defendant”) for patent

infringement under 35 U.S.C. § 271 and alleges as follows:

                                         THE PARTIES

       1.        Plaintiff Peregrin Licensing LLC is a limited liability company, organized and

existing under the laws of the State of Texas, with its principal place of business located at 100 W.

Houston Street, Marshall, Texas 75670.

       2.        Upon information and belief, Bank of America is a corporation organized and

existing under the laws of the state of Delaware, with a place of business at 100 North Tyron Street,

Charlotte, North Carolina 28255. Upon information and belief, Defendant may be served with

process via its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201.
  Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 2 of 19 PageID #: 2




                                           JURISDICTION

        3.      This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 1, et seq. This Court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

        4.      This Court has personal jurisdiction over Defendant. Defendant conducts business

and has committed acts of patent infringement and/or has induced acts of patent infringement by

others in this District and/or has contributed to patent infringement by others in this Judicial

District, the State of Texas, and elsewhere in the United States.

        5.      Defendant is subject to this Court’s jurisdiction pursuant to due process and/or the

Texas Long Arm Statute due at least to its substantial business in this State and District, including

(a) at least part of its past infringing activities, (b) regularly doing or soliciting business in Texas,

and/or (c) engaging in persistent conduct and/or deriving substantial revenue from goods and

services provided to customers in Texas. Upon information and belief, Defendant, directly or

indirectly, participates in the stream of commerce that results in products, including the accused

products, being made, used, offered for sale, and/or sold in the State of Texas and/or imported into

the United States to the State of Texas.

        6.      Upon information and belief, Defendant maintains physical places of business

throughout the United States, including in this Judicial District, including but not limited to: 7001

Independence Parkway, Plano, Texas 75025; 2015 Coit Road, Plano, Texas 75075; 7150 Virginia

Parkway, McKinney, Texas 75071; and 1851 S. Interstate 35 E., Denton, Texas 76205.

        7.      Upon information and belief, Defendant offers its products and services throughout

Texas, including this Judicial District, by shipping, distributing, offering for sale, selling, and




                                                   2
    Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 3 of 19 PageID #: 3




advertising its products through its website: 1




         8.     Upon information and belief, Defendant manages the marketing, sales, and

provision of services of its products to customers and/or potential customers located in Texas and

in the Eastern District of Texas.

         9.     Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391(b), 1391(c),

and 1400(b) because, among other things, Defendant has transacted business in the Eastern District

of Texas and has committed acts of direct and indirect infringement in the Eastern District of

Texas.

                                        PATENTS-IN-SUIT

         10.    On July 20, 2010, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,761,371 (the “’371 Patent”) entitled “Analyzing a Credit Counseling

Agency.”        A    true   and     correct   copy       of   the   ’371   Patent   is   available   at:



1
    https://locators.bankofamerica.com/?q=75075


                                                     3
  Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 4 of 19 PageID #: 4




https://pdfpiw.uspto.gov/.piw?Docid=07761371.

         11.       On November 2, 2010, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,827,097 (the “’097 Patent”) entitled “System for Transferring an

Inbound Communication to One of a Plurality of Credit-Counseling Agencies.” A true and correct

copy of the ’097 Patent is available at: https://pdfpiw.uspto.gov/.piw?Docid=07827097.

         12.       On June 26, 2012, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 8,209,257 (the “’257 Patent”) entitled “System for Transferring an Inbound

Communication to One of a Plurality of Credit-Counseling Agencies.” A true and correct copy of

the ’257 Patent is available at: https://pdfpiw.uspto.gov/.piw?Docid=08209257.

         13.       On May 13, 2014, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 8,725,630 (the “’630 Patent”) entitled “Method of Processing a Phone

Call.”         A     true   and     correct   copy     of    the   ’630     Patent    is   available    at:

https://pdfpiw.uspto.gov/.piw?Docid=08725630.

         14.       On March 12, 2019, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 10,230,840 (the “’840 Patent”) entitled “Method of Using an Apparatus

Processing Phone Call Routing.” A true and correct copy of the ’840 Patent is available at:

https://pdfpiw.uspto.gov/.piw?Docid=10230840.

         15.       Peregrin is the sole and exclusive owner of all right, title, and interest to and in the

’371, ’097, ’257, ’630, and ’840 Patents (collectively, the “Patents-in-Suit”), and holds the

exclusive right to take all actions necessary to enforce its rights to the Patents-in-Suit, including

the filing of this patent infringement lawsuit. Peregrin also has the right to recover all damages

for past infringement of the Patents-in-Suit as appropriate under the law.

         16.       Peregrin has at all times complied with the marking provisions of 35 U.S.C. § 287




                                                      4
  Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 5 of 19 PageID #: 5




with respect to the Patents-in-Suit. On information and belief, prior assignees and licensees have

also complied with the marking provisions of 35 U.S.C. § 287.

                                   FACTUAL ALLEGATIONS

       17.     The Patents-in-Suit generally cover systems and methods for aspects of call referral

services. The invention described in the Patents-in-Suit was developed by Michael Dennis

Morency, the President and CEO of Peregrin, and William John Delinsky, Timothy James Fish,

and David Gary Walker. For example, this technology is implemented in interactive voice

response (“IVR”) systems for referring calls to financial assistance providers, and in particular,

credit counseling agencies. Infringing products include IVR systems for referring calls to financial

assistance providers and credit counseling agencies, including but not limited to the credit

counseling services provided by Defendant or other entities contractually acting on Defendant’s

behalf (the “Accused Products”).

       18.     Defendant has infringed the Patents-in-Suit by making, using, selling, offering to

sell, and/or importing IVR systems that infringe the Patents-in-Suit.

                                          COUNT I
                               (Infringement of the ’371 Patent)

       19.     Paragraphs 1 through 18 are incorporated by reference as if fully set forth herein.

       20.     Peregrin has not licensed or otherwise authorized Defendant to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’371 Patent.

       21.     Defendant has directly infringed the claims of the ’371 Patent, either literally or

under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making,

using, offering to sell, selling, and/or importing into the United States products that satisfy each

and every limitation of one or more claims of the ’371 Patent. Such products include but are not

limited to IVR systems and methods used by Defendant. On information and belief, infringing



                                                 5
    Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 6 of 19 PageID #: 6




products include the systems and methods provided by Defendant through dialing “1-866-300-

5238.”

          22.   For example, Defendant has directly infringed at least claim 1 of the ’371 Patent by

performing a method of using an IVR system in analyzing a credit counseling agency in the United

States.

          23.   Upon information and belief, Defendant performed a method of automatically

capturing with an automatic communication system, which comprises a computer, respective call

data corresponding to inbound communications, where the call from a debtor is associated with a

creditor by the computer system. When a caller dials the number, “1-866-300-5238,” provided by

Bank of America to its customers, the caller is directed to the automatic communication system

which instructs the caller to enter an account number. 2 Alternatively, if the caller enters the “#”

symbol twice, the automatic communication system recording plays, instructing the caller about

credit counseling agencies and services. Upon information and belief, Defendant’s automatic

communication system automatically captures phone number and area code call data.




2
 Webb v. Federated Law Grp., PLLC, No. 2:17-cv-03603-KM-JBC, Dkt. No. 1 at 14 (D.N.J. May
19, 2017).


                                                 6
  Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 7 of 19 PageID #: 7




       24.     Upon information and belief, Defendant performs a method which automatically

captures the call data to produce a report which analyzes the credit counseling agency. Upon

information and belief, Defendant captures call data, including the caller’s account number and

the phone number associated with the caller, which includes the area code of the caller. The

automatic communication system provides at least one of three credit counseling agencies to the

caller that are available “to provide services to residents of [caller’s] state,” including but not

limited to, Greenpath Debt Solutions, Money Management International, and Novadebt.

       25.     Because of Defendant’s infringement of the ’371 Patent, Peregrin has suffered

damages in an amount to be proved at trial.

                                         COUNT II
                               (Infringement of the ’097 Patent)

       26.     Paragraphs 1 through 18 are incorporated by reference as if fully set forth herein.


                                                7
    Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 8 of 19 PageID #: 8




       27.     Peregrin has not licensed or otherwise authorized Defendant to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’097 Patent.

       28.     Defendant has directly infringed the ’097 Patent, either literally or under the

doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making, using,

offering to sell, selling, and/or importing into the United States products that satisfy each and every

limitation of claim 57 of the ’097 Patent. Such products include but are not limited to IVR systems

and methods used by Defendant. On information and belief, infringing products include the

systems and methods provided by Defendant through dialing “1-866-300-5238.” 3




       29.       For example, Defendant has directly infringed at least claim 57 of the ’097 Patent


3
 Webb v. Federated Law Grp., PLLC, No. 2:17-cv-03603-KM-JBC, Dkt. No. 1 at 14 (D.N.J. May
19, 2017).


                                                  8
  Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 9 of 19 PageID #: 9




by performing a method of using a computer system to refer a telephone communication to one of

a plurality of credit counseling agencies based on creditor criteria.

        30.     Upon information and belief, Defendant performs a method of providing a digital

computer having a processor, the processor connected to store and receive signals at a memory

device, to receive input signals corresponding to input information from an input device, and to

convert output signals into output information at an output device. When a caller dials the number,

“1-866-300-5238,” provided by Defendant to its customers, the caller is directed to the digital

computer. The digital computer has a processor that receives input signals, such as touch tones

representing the customer’s account number, as well as the customer’s phone number.

Alternatively, the digital computer can receive input signals, such as the “#” symbol. Upon

receiving the input signals, the digital computer converts output signals into output information,

such as the automatic communication system recording that plays that instructs the caller about

credit counseling agencies and services.

        31.     Upon information and belief, Defendant performs a method of programming the

processor to control the digital computer to receive the input signals and to process the input signals

to produce the output signals in storing telephone numbers for a plurality of credit-counseling

agencies in memory accessible by said digital computer, to store creditor criteria for selecting at

least one of the credit-counseling agencies, to identify a debtor of the creditor in response to a

telephone communication, and to select at least one of the credit-counseling agencies by accessing

the creditor criteria, applying the creditor criteria, and accessing at least one of the stored telephone

numbers so as to connect the debtor to an accessed one of the stored telephone numbers on an

outbound communication path. Upon information and belief, when a caller dials the number, “1-

866-300-5238,” provided to customers by Defendant, the caller is connected to the computer




                                                   9
 Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 10 of 19 PageID #: 10




system and instructed to enter an account number. Alternatively, if the caller enters the “#” symbol

twice, the automatic communication system recording plays, instructing the caller about credit

counseling agencies and services. Upon information and belief, the digital computer receives the

number associated with the caller, including the area code, which corresponds to the state of

residence of the caller. The computer system’s processor is programmed by Defendant with

telephone numbers and contact information for at least three credit counseling agencies, including

but not limited to, Greenpath Debt Solutions, Money Management International, and Novadebt.

Based on information received from the caller, the processor of the digital computer accesses at

least one of the credit counseling agencies based on the creditor criteria and connects the debtor to

the credit counseling agency.

       32.     Because of Defendant’s infringement of the ’097 Patent, Peregrin has suffered

damages in an amount to be proved at trial.

                                          COUNT III
                                (Infringement of the ’257 Patent)

       33.     Paragraphs 1 through 18 are incorporated by reference as if fully set forth herein.

       34.     Peregrin has not licensed or otherwise authorized Defendant to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’257 Patent.

       35.     Defendant has directly infringed the ’257 Patent, either literally or under the

doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making, using,

offering to sell, selling, and/or importing into the United States products that satisfy each and every

limitation of one or more claims of the ’257 Patent. For example, Defendant has directly infringed

at least claims 1, 2, 5-11, and 14-19 of the ’257 Patent by making, using offering to sell, selling,

and/or importing into the United States a method of using an IVR system in analyzing a credit

counseling agency. On information and belief, infringing products include the systems and



                                                  10
    Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 11 of 19 PageID #: 11




methods provided by Defendant through dialing “1-866-300-5238.” 4




         36.   For example, Defendant has directly infringed at least claim 1 of the ’257 Patent by

performing a method of using a communication referral system to provide a referral for a credit

counseling agency to a user.

         37.   Upon information and belief, Defendant performs a method which receives, by a

communication referral system comprising a computer, an inbound communication from the user.

Upon information and belief, the user calls a number, 1-866-300-5238, provided to users by

Defendant, which connects the user to the communication referral system. The communication

referral system provides a referral to the user for a credit counseling agency.


4
 Webb v. Federated Law Grp., PLLC, No. 2:17-cv-03603-KM-JBC, Dkt. No. 1 at 14 (D.N.J. May
19, 2017).


                                                 11
 Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 12 of 19 PageID #: 12




       38.     Upon information and belief, Defendant performs a method which receives an

inbound communication from the user and receiving by the communication referral system, user

information. The communication referral system receives the user’s phone call and instructs the

caller to enter the user’s account number, which is received by the communication referral system.

Upon information and belief, the communication referral system also receives the user’s phone

number and area code information.

       39.     Upon information and belief, the Defendant performs a method which based, at

least in part, on the received user information, querying, by the system, a memory in applying

referral criteria to identify at least one credit-counseling agency. Upon information and belief,

based on the user’s account number and/or phone number and area code, the system queries a

memory and applies referral criteria to identify at least one of Greenpath Debt Solutions, Money

Management International, and Novadebt credit-counseling agencies.

       40.     Upon information and belief, the Defendant performs a method which provides, by

the communication referral system, a referral for the user to communicate with said at least one

identified financial assistance provider. The communication referral system identifies at least one

of three financial assistance providers for the user including, but not limited to, Greenpath Debt

Solutions, Money Management International, and Novadebt. The Defendant provides, by the

communication referral system, a referral for the identified financial assistance provider including

contact information.

       41.     Because of Defendant’s infringement of the ’257 Patent, Peregrin has suffered

damages in an amount to be proved at trial.




                                                12
    Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 13 of 19 PageID #: 13




                                           COUNT IV
                                 (Infringement of the ’630 Patent)

         42.     Paragraphs 1 through 18 are incorporated by reference as if fully set forth herein.

         43.     Peregrin has not licensed or otherwise authorized Defendant to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’630 Patent.

         44.     Defendant has directly infringed the ’630 Patent, either literally or under the

doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making, using,

offering to sell, selling, and/or importing into the United States products that satisfy each and every

limitation of one or more claims of the ’630 Patent. For example, Defendant has directly infringed

at least claims 1, 2, 5-13, 14-21, 23-27, 36-39, and 41 of the ’630 Patent by making, using offering

to sell, selling, and/or importing into the United States a method of using an IVR system in

analyzing a credit counseling agency. On information and belief, infringing products include the

systems    and    methods     provided   by    Defendant    through    dialing   “1-866-300-5238.” 5




5
 Webb v. Federated Law Grp., PLLC, No. 2:17-cv-03603-KM-JBC, Dkt. No. 1 at 14 (D.N.J. May
19, 2017).


                                                  13
 Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 14 of 19 PageID #: 14




       45.     For example, Defendant has directly infringed at least claim 36 of the ’630 Patent

by performing a method of processing a phone call.

       46.     Upon information and belief, Defendant performs a method which from a trunk

interface, receiving an inbound communication from which a number is detected, the number

indicative of a location of a caller. Upon information and belief, the caller calls a telephone number

provided by Defendant, “1-866-300-5238.” Upon information and belief, Defendant’s trunk

interface detects a number including the area code of the inbound communication, indicative of

the location of the caller. Upon information and belief, the trunk interface detects the caller’s

account number when entered by the caller.

       47.     Upon information and belief, the Defendant performs a method which, by a digital

electric computer system comprising a memory storing phone numbers for a plurality of credit



                                                 14
 Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 15 of 19 PageID #: 15




counseling services, querying the memory by using the detected number to select at least three

phone numbers for credit counseling services associated with the location of the caller and

outputting a sequence of the phone numbers automatically selected for the credit counseling

services associated with the location of the caller. Upon information and belief, Defendant’s

digital electric computer system stores phone numbers for at least Greenpath Debt Solutions,

Money Management International, and Novadebt credit counseling services. Upon information

and belief, when the caller enters an account number, the digital electric computer system identifies

at least the three phone numbers of Greenpath Debt Solutions, Money Management International,

and Novadebt, which are associated with the location of the caller.

       48.     Because of Defendant’s infringement of the ’630 Patent, Peregrin has suffered

damages in an amount to be proved at trial.

                                          COUNT V
                                (Infringement of the ’840 Patent)

       49.     Paragraphs 1 through 18 are incorporated by reference as if fully set forth herein.

       50.     Peregrin has not licensed or otherwise authorized Defendant to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’840 Patent.

       51.     Defendant has directly infringed the ’840 Patent, either literally or under the

doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making, using,

offering to sell, selling, and/or importing into the United States products that satisfy each and every

limitation of one or more claims of the ’840 Patent. For example, Defendant has directly infringed

at least claim 1 of the ’840 Patent by making, using offering to sell, selling, and/or importing into

the United States a method of using an IVR system in analyzing a credit counseling agency. On

information and belief, infringing products include the systems and methods provided by




                                                  15
    Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 16 of 19 PageID #: 16




Defendant through dialing “1-866-300-5238.” 6




         52.   For example, Defendant has directly infringed at least claim 1 of the ’840 Patent by

performing a method for each of a plurality of phone calls.

         53.   Upon information and belief, Defendant performs a method including receiving an

inbound phone call from a caller, the inbound phone call received from a trunk interface at an

apparatus. Defendant provides a telephone number, “1-866-300-5238,” which, when called, the

Defendant receives from a trunk interface at an apparatus, the inbound phone call from the caller.

         54.   Defendant performs a method which provides, by the apparatus, interactive voice

responsiveness that includes playing a recorded message to the caller. The apparatus plays a


6
 Webb v. Federated Law Grp., PLLC, No. 2:17-cv-03603-KM-JBC, Dkt. No. 1 at 14 (D.N.J. May
19, 2017).


                                                16
 Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 17 of 19 PageID #: 17




recorded message to the caller stating: “Please say or enter the customer’s account number” and

“to hear contact information of agencies that can provide counseling in other languages press

pound, otherwise to continue say I’m ready or press one.”

        55.     Defendant p erforms a method including receiving, at the apparatus, a number

associated with the phone call, the number indicative of a location of the caller. The caller is

instructed to enter an account number when the caller calls the phone number provided by

Defendant, the account number being received by the interactive voice response apparatus. Upon

information and belief, the location of the caller is based on the account number entered by the

caller. Upon information and belief, the interactive voice apparatus receives a number including

the phone number and area code associated with the inbound communication, which is also

indicative of the location of the caller.

        56.     Upon information and belief, the Defendant performs a method which applies, by

the apparatus, the number indicative of the caller location in a query to a memory to obtain data

indicative of a service location for at least one of a plurality of services. Upon information and

belief, the apparatus queries a memory containing call referral data for each of, at least, Greenpath

Debt Solutions, Money Management International, and Novadebt, and obtains data for at least one

of the services associated with the location of the caller.

        57.     Upon information and belief, the Defendant performs a method by the apparatus

which routes the inbound phone call to one of the plurality of services, responsive at least in part

to the number indicative of the location of the caller and data indicative of the service location.

The apparatus of Defendant routes the caller to one of Greenpath Debt Solutions, Money

Management International, and Novadebt.




                                                  17
 Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 18 of 19 PageID #: 18




       58.      Because of Defendant’s infringement of the ’840 Patent, Peregrin has suffered

damages in an amount to be proved at trial.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury for all issues so triable.

                                    PRAYER FOR RELIEF

       WHEREFORE, Peregrin prays for relief against Defendant as follows:

       a.       Entry of judgment declaring that Defendant infringes one or more claims of each

of the Patents-in-Suit;

       b.       An order awarding damages sufficient to compensate Peregrin for Defendant’s

infringement of the Patents-in-Suit, but in no event less than a reasonable royalty, together with

pre-judgment and post-judgment interest and costs;

       c.       Enhanced damages pursuant to 35 U.S.C. § 284;

       d.       Entry of judgment declaring that this case is exceptional and awarding Peregrin its

costs and reasonable attorney fees under 35 U.S.C. § 285;

       e.       An accounting for acts of infringement;

       f.       Such other equitable relief which may be requested and to which Plaintiff is

entitled; and

       g.       Such other and further relief as the Court deems just and proper.


Dated: July 15, 2021                                  Respectfully submitted,

                                                      /s/ Alfred R. Fabricant
                                                      Alfred R. Fabricant
                                                      NY Bar No. 2219392
                                                      Email: ffabricant@fabricantllp.com
                                                      Peter Lambrianakos
                                                      NY Bar No. 2894392
                                                      Email: plambrianakos@fabricantllp.com
                                                      Vincent J. Rubino, III


                                                18
Case 2:21-cv-00267-JRG Document 1 Filed 07/15/21 Page 19 of 19 PageID #: 19




                                         NY Bar No. 4557435
                                         Email: vrubino@fabricantllp.com
                                         FABRICANT LLP
                                         411 Theodore Fremd Road, Suite 206 South
                                         Rye, New York 10580
                                         Telephone: (212) 257-5797
                                         Facsimile: (212) 257-5796

                                         Justin Kurt Truelove
                                         Texas State Bar No. 24013653
                                         Email: kurt@truelovelawfirm.com
                                         TRUELOVE LAW FIRM, PLLC
                                         100 West Houston Street
                                         Marshall, Texas 75670
                                         Telephone: (903) 938-8321
                                         Facsimile: (903) 215-8510

                                         ATTORNEYS FOR PLAINTIFF
                                         PEREGRIN LICENSING LLC




                                    19
